Citation Nr: 1737149	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  11-22 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected mechanical low back pain.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to September 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the Veteran's claim for a disability rating in excess of 20 percent for his service-connected low back disability.  

In January 2016, the Veteran submitted testimonial evidence at a Travel Board hearing held at his local RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In April 2016, the Board found that the issue of entitlement to a TDIU had been raised by the record in connection with the claim for a higher disability rating for the low back disability.  Both issues were remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any additional delay, further development is needed prior to adjudication of these claims.

In the April 2016 remand, the Board directed that an additional VA examination be provided to assess the current severity and manifestations of the Veteran's service-connected low back disability.  In particular, given the Veteran's description of experiencing numbness in the left leg, the examiner was to address whether the back disability manifested in any associated neurological abnormalities, to include radiculopathy.

It is well established that when VA undertakes to provide a VA medical examination or opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Despite the Board's direction that the examiner should identify any neurological impairments with consideration of the Veteran's January 2016 testimony of his left leg numbness, the examiner did not mention, let alone discuss, the Veteran's lay statements regarding his perceived left leg numbness.  It is therefore unclear whether such evidence was considered by the examiner in rendering the requested opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examiner may not ignore lay statements of the Veteran, unless found by the Board to be not credible).  

Additionally, although the examiner indicated that range of motion testing demonstrated pain on extension which did not result in or cause functional loss, the examiner gave no context for how he reached this conclusion.  He also did not document at what degree of motion objective evidence of pain was first observed.  The examination report is also internally inconsistent as to the effects of repetitive motion testing, at one point stating that there was no weakness or loss of range of motion, reduction in joint excursion, or excess fatigability following three repetitions of motion, while at another indicating that the Veteran was not able to perform repetitive use testing with at least three repetitions of motion.

For the above reasons, the Board finds that an additional VA examination is needed to assess the current severity and manifestations of the Veteran's service connected low back disability.  

As mentioned above, a claim for a TDIU was found to have been raised in connection with the Veteran's claim of entitlement to a disability rating in excess of 20 percent for service-connected mechanical low back pain.  The two claims are found to be intertwined, and the claim for a TDIU must also be remanded to the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

As the Board is remanding these matters for further development, updated records of VA treatment should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all relevant outstanding VA treatment records, including those from July 2016 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate medical professional other than the individual who conducted the July 2016 examination to assess the current severity and manifestations of the Veteran's service-connected mechanical low back pain.  All indicated studies must be conducted, including range of motion studies using a goniometer, and all findings reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination, and the examiner should specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

The examiner is asked to record the Veteran's description of the symptoms and functional effects of his low back disability.  The examiner should then address the following regarding the thoracolumbar spine:

a.  Conduct full range of motion studies and document findings in terms of degrees.  Further, conduct range of motion testing, recording the degree at which objective evidence of pain begins, under the four following conditions:

               i)  on weight-bearing
ii) on nonweight-bearing
iii) on active motion, and
iv) on passive motion

If there is no clinical evidence of painful motion on any such testing, the examiner must so state, and indicate that testing under each condition was performed.

b.  Provide specific findings as to range of motion after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  After reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible, as well as any regular protective measures he takes to avoid such flare-ups.  Any additional loss of range of motion of the spine during flare-ups should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, to the extent possible.   

The examiner should consider the Veteran's described symptomatology, as well as the medical evidence of record, in making this determination.  If an estimate as to approximate additional degrees of motion lost cannot be feasibly determined, the examiner must explain why this information cannot be provided, and provide as thorough of a description of the typical additional functional impairment during flare-ups and upon extended use as possible.  Similarly, if the examiner finds that there is no further impairment during flare-ups, the basis of such determination must be explained.

d.  Provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination after repeated use of the joint over time.  The Veteran's report of any additional symptoms that arise following repetitive use should be recorded in as much detail as possible, particularly with regard to how such may limit his range of motion.

Any additional loss of range of motion following repetitive use over time should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, to the extent possible.  The Veteran's reports of resulting symptoms should be recorded with as much detail as possible.  If the Veteran is not being evaluated following repeated use over time, the examiner should conduct any appropriate testing which might be available/required to assess additional limitation of range of motion of the thoracolumbar spine following repeated use over time.  If the approximate degrees of motion lost cannot be feasibly determined, and/or it is determined that appropriate testing is not possible (either because of the difficulty in conducting such testing or its inexistence) the examiner must explain why this information cannot be provided.  Similarly, if the examiner finds that there is no further impairment following repeated use over time, the basis of such determination must be explained.

e.  State an opinion as to whether the Veteran has any neurological abnormalities present, including but not limited to radiculopathy, and indicate whether it is at least as likely as not (50 percent probability or greater) that such neurological abnormality is associated with the Veteran's service-connected low back disability.  

In answering this question, the examiner is asked to comment upon the Veteran's January 2016 testimony that he experiences numbness in his left leg every day when he wakes up.

f.  Comment on the functional impact of the Veteran's service-connected low back disability on his activities of daily living, to include occupational activities.  To the extent possible, provide an opinion as to the resulting limitations on both physical and sedentary occupational tasks.   

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. If the examiner is unable to provide an opinion without resorting to speculation, he/she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Thereafter, review the requested medical report to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.  

4.  After completing the above, and conducting any additional development deemed necessary in light of the expanded record (to potentially include providing an additional examination to assess the combined effects of the Veteran's service-connected disabilities on his occupational functioning, if appropriate), re-adjudicate the claims of entitlement to a disability rating in excess of 20 percent for service-connected mechanical low back pain and a TDIU.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




